Name: Council Regulation (EEC) No 2571/77 of 21 November 1977 amending Regulation (EEC) No 316/77 concerning the application of an anti-dumping duty on chains, for cycles and motorcycles, originating in Taiwan
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 300/2 Official Journal of the European Communities 24. 11 . 77 COUNCIL REGULATION (EEC) No 2571 /77 of 21 November 1977 amending Regulation (EEC) No 316/77 concerning the application of an anti ­ dumping duty on chains , for cycles and motorcycles , originating in Taiwan HAS ADOPTED THIS REGULATION : Article 1 The rates of conversion into national currencies set out in Article 1 of Regulation (EEC) No 316/77 are hereby replaced by the following : Belgian and Luxembourg francs : German mark : Dutch guilder : Pound sterling : Danish krone : French franc : Italian lira : Irish pound : United States dollar : 41.3257 2.62027 2.83165 0.641 386 7.09051 5.65613 1019.89 0.641 386 1.16035 THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, and in particular Article 113 thereof, Having regard to Council Regulation (EEC) No 459/68 of 5 April 1968 on protection against dumping or the granting of bounties or subsidies by countries which are not members of the European Economic Community ('), as last amended by Regula ­ tion (EEC) No 141 1 /77 (2 ), and in particular Article 18 thereof, Having regard to the proposal from the Commission , made after having heard the opinions expressed in the Advisory Committee set up under Regulation (EEC) No 459/68 , Whereas a definitive anti-dumping duty on chains , for cycles and motor cycles , originating in Taiwan was imposed by Regulation (EEC) No 316/77 ( 3 ) ; Whereas the amount of that duty corresponds to the difference between the declared value of these products and 139 European units of account converted into national currencies in accordance with the rates established in Regulation (EEC) No 316/77 ; Whereas the rates of conversion of the European unit of account into the national currencies have changed because of monetary fluctuations and Regulation (EEC) No 316/77 must therefore be amended accord ­ ingly. Article 2 The Commission is hereby authorized to adjust where necessary, by analogy with the procedure provided for in Article 18 (2) of Regulation (EEC) No 459/68 , the rates of conversion set out in Article 1 to take account of monetary trends . Article 3 This Regulation shall enter into force on the 10th day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 21 November 1977 . For the Council The President H. SIMONET (') OJ No L 93 , 17 . 4 . 1968 , p. 1 . ( 2 ) OJ No L 160, 30 . 6 . 1977, p. 4 . (3 ) OJ No L 45, 17 . 2 . 1977 , p. 4 .